                             CASE 0:20-cr-00181-PJS-BRT Document 10 Filed 06/19/20 Page 1 of 1

                                            IN THE UNITED STATES DISTRICT COURT
                                               FOR THE DISTRICT OF MINNESOTA

UNITED STATES OF AMERICA,                             )     COURT MINUTES – CRIMINAL (via video
                                                      )                conference)
                                   Plaintiff,         )                 BEFORE: David T. Schultz
                                                      )                   U.S. Magistrate Judge
   v.                                                 )
                                                      )    Case No:            20-mj-411 KMM
Bryce Michael Williams,                               )    Date:               June 19, 2020
                                                      )    Court Reporter:     Tim Willette
                                   Defendant.         )    Courthouse:         Minneapolis
                                                                               Video Conference
                                                           Time Commenced:     10:01 a.m.
                                                           Time Concluded:     10:08 a.m.
                                                           Time in Court:      7 minutes

                 X PRELIMINARY/DETENTION HRG
                    Time in Court Prelim/Det: 1 minute/ 6 minutes

APPEARANCES:

   Plaintiff: David Steinkamp, Assistant U.S. Attorney
   Defendant: Ian Birrell,
                   X CJA


On              X Complaint

X Defendant ordered released, see Order Setting Conditions of Release. No bond issued.



Additional Information:


Defendant consents to this hearing via video conference.

Defendant waives preliminary hearing. Probable cause to be submitted on the paper record.




                                                                                                 s/Sarah Erickson
                                                                                   Signature of Courtroom Deputy




M:\templates\Det Prelim Min.wpt                                                                       Template Updated: 06/2013
